Citation Nr: 0411118	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-09 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the left 
hand and right knee.

4.  Entitlement to service connection for arthritis of the right 
fifth distal interphalangeal joint.

5.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

6.  Whether new and material evidence has been presented to reopen 
a claim for entitlement to service connection for pneumonia.

7.  Entitlement to a disability rating in excess of 20 percent for 
service-connected right knee disability with locks and synovitis.


8.  Entitlement to a disability rating in excess of 10 percent for 
service-connected internal derangement of the left 
temporomandibular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1975 to October 1995.

This matter arises before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, that denied 
the benefits now sought on appeal.


REMAND

During the appellate process, in a Statement in Support of Claim 
dated in April 2004, the veteran requested that he be scheduled 
for a video-conference hearing before a Veterans Law Judge.  
Accordingly, in order to afford the veteran due process, this case 
must be remanded to the RO for an appropriate hearing to be 
scheduled.


The appeal is REMANDED for the following action:

Schedule the veteran for a video-conference hearing at the RO, 
before a Veterans Law Judge, in accordance with applicable law.

Thereafter, the case should be returned to the Board for further 
appellate consideration.  The veteran need take no action until he 
is so informed.  He has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





